On January 9, 2006, the defendant was sentenced to twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of Arson, a felony. The sentence shall run consecutively to the sentence in DC-97-13018.
On May 4, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Twenty (20) years in the Montana State Prison, with ten (10) years suspended. The sentence shall run concurrently to the sentences in DC-97-13018 and DC-99-13615. The terms and conditions shall remain as imposed in the Judgment of January 9, 2006.
Hon. Thomas McKittrick, District Court Judge, for Judge Ed McLean.